 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        BRENDA M. JOHNSON,                                  CASE NO. 19-5529 RJB
11
                                    Plaintiff,              ORDER DISMISSING CASE
12              v.
13      TERRY LEE REMBERT, et al.,
14                                  Defendants.

15

16          THIS MATTER comes before the Court sua sponte on review of the file. The Court has

17   considered the file and is fully advised.

18          On October 10, 2019, a Report and Recommendation was filed, recommending that the

19   Court deny the Plaintiff’s application to proceed in forma pauperis (“IFP”) (Dkt. 1) because of

20   deficiencies in the proposed amended complaint. Dkt. 8. The Report and Recommendation

21   noted that the Plaintiff was given notice of the deficiencies in her proposed complaint and was

22   given an opportunity file an amended complaint to address those deficiencies. Dkt. 8. The

23   Plaintiff filed a proposed amended complaint. Dkt. 4. After review of the proposed amended

24   complaint, the Report and Recommendation noted the deficiencies continued - the Plaintiff’s


     ORDER DISMISSING CASE - 1
 1   amended complaint failed to state a cognizable claim under 42 U.S.C. § 1983 and that some of

 2   the claims are barred by the Rooker-Feldman doctrine and the Eleventh Amendment. Dkt. 8.

 3   Accordingly, it recommended IFP be denied. Dkt. 8.

 4          Over the Plaintiff’s objections, the undersigned adopted the Report and Recommendation

 5   and denied the Plaintiff’s application to proceed IFP. Dkt. 11. The Plaintiff was ordered to pay

 6   the $400.00 filing fee by November 22, 2019. Id. She was notified that the failure to do so

 7   would result in dismissal of the case without prejudice. Id. She did not pay the fee and filed a

 8   Motion for Reconsideration. Dkt. 12. The Plaintiff’s Motion for Reconsideration was denied on

 9   November 25, 2019. Dkt. 13. The Plaintiff was given until December 2, 2019 to pay the filing

10   fee and was notified that failure to do so would result in the case being dismissed. Id.

11          The Plaintiff failed to pay the $400.00 filing fee. This case should be dismissed without

12   prejudice.

13          IT IS SO ORDERED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16          Dated this 5th day of December, 2019.

17

18                                         A
                                           ROBERT J. BRYAN
19
                                           United States District Judge
20

21

22

23

24


     ORDER DISMISSING CASE - 2
